JUDGE ROBERTSON
delivered the opinion op the court:
Holding a life estate in trust to her separate use, re-' mainder to others, in a small tract of land in Jefferson county, Mrs. Almira Turner and her husband, John Turner, and Henry Dent, the trustee, filed a petition in the chancery court of the city of Louisville, in April, 1867, for a sale of the land, and a more productive reinvestment to the same uses.-
All proper parties being regularly before the court, and not objecting to the decree as sought, the chancellor decreed the sale, and the appellant, Elb, confirmed as highest bidder, accepted a conveyance of the absolute title approved by the court.
*438Under subsequent proceedings, according to an act of February 26, 1868, for correcting irregularities, and assuring a perfect and indisputable title in such cases, the chancellor cured all alleged errors, and confirmed the sale and conveyance.
The purchaser, only desiring a title confirmed by this court, appeals, and asks our opinion.
As the said statute is one of repose, and can prejudice no one unjustly, we' can see no constitutional objection to its validity; and as, under its authority, all available objection to the sale, or to the appellants’ title, seems to have been silenced by the confirmatory decree, it is, therefore, affirmed.